     Case 6:18-cv-00087-BMM-JTJ Document 44 Filed 09/27/19 Page 1 of 3



QUENTIN M. RHOADES
State Bar No. 3969
KRISTIN BANNIGAN
State Bar No. 36435405
RHOADES SIEFERT &
 ERICKSON, P.L.L.C.
430 North Ryman
Missoula, Montana 59802
Telephone: (406) 721-9700
Telefax: (406) 728-5838
qmr@montanalawyer.com

JAMES C. LINGER, OBA#5441
1710 South Boston Avenue
Tulsa, Oklahoma 74119-4810
Telephone (918) 585-2797
Facsimile (918) 583-8283
bostonbarristers@tulsacoxmail.com

COUNSEL FOR PLAINTIFFS

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

MONTANA GREEN PARTY,                     Cause No. CV-18-87-H-BMM-JTJ
DANIELLE BRECK, CHERYL
WOLFE, HARRY C. HOVING,                  PLAINTIFFS’ ERRATA TO
DOUG CAMPBELL, STEVE KELLY,              MOTION FOR SUMMARY
ANTONIO MORSETTE TAMARA R.               JUDGMENT [Dkt. No. 36]
THOMPSON, and ADRIEN OWEN
WAGNER,
              Plaintiffs,
    v.

COREY STAPLETON, in his official
capacity as Secretary of State for the
State of Montana,
                   Defendant.
      Case 6:18-cv-00087-BMM-JTJ Document 44 Filed 09/27/19 Page 2 of 3



      Please take notice that Plaintiffs’ Motion for Summary Judgment [Dkt. No.

36] inadvertently omitted the following:

      Counsel for the Plaintiffs has contacted Counsel for the Defendant pursuant

to Local Rule 7.1(c)(1) as to whether or not the Defendant objects to Plaintiffs’

Motion for Summary Judgment, and has been informed that Defendant does object.

      Respectfully submitted this 27th day of September, 2019.

                                       James C. Linger, OBA#5441
                                       1710 South Boston Avenue
                                       Tulsa, OK 74119-4810
                                       Telephone (918) 585-2797
                                       Facsimile (918) 583-8283
                                       bostonbarristers@tulsacoxmail.com

                                       /s/ Quentin M. Rhoades
                                       Quentin M. Rhoades
                                       State Bar No. 3969
                                       /s/ Kristin Bannigan
                                       Kristin Bannigan
                                       State Bar No. 36435405
                                       RHOADES SIEFERT & ERICKSON, P.L.L.C.
                                       430 North Ryman
                                       Missoula, Montana 59802
                                       Telephone: (406) 721-9700
                                       Telefax: (406) 728-5838
                                       qmr@montanalawyer.com
                                       Counsel for Plaintiffs




                                           2
      Case 6:18-cv-00087-BMM-JTJ Document 44 Filed 09/27/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing document with the

clerk of the court for the United States District Court for the District of Montana,

using cm/ecf system.

      Participants in the case who are registered cm/ecf users will be served by the

cm/ecf system.

Dated: September 27, 2019                     /s/ Quentin M. Rhoades




                                          3
